United States Court of Appeals
                       For the First Circuit

No. 01-2693

                           KENNETH CONLEY,

                        Petitioner, Appellee,

                                 v.

                      UNITED STATES OF AMERICA,

                       Respondent, Appellant.


                               ERRATA

     The opinion of this Court, issued on March 6, 2003, should

be amended as follows:

     On page 15, note 8:    change "D. Mass. R. 40.1(i)." to "D.

Mass. R. 40.1(K).".